Citation Nr: 1539846	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-35 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from April 1963 to March 1965.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the January 2008 rating decision, the RO denied reopening a previous finally decided claim for service connection for prostate cancer.  In the June 2009 rating decision, the RO continued the previous denial of service connection for diabetes mellitus, type II.

The Veteran appealed both denials and perfected his appeals to these claims in November 2008 and July 2010.  The Board notes that the Veteran had requested a Travel Board hearing on both claims; however, via his representative, those requests for a hearing were withdrawn in September 2011.  

Thereafter, in March 2014, the Board issued a decision reopening the Veteran's claims for service connection for prostate cancer and diabetes mellitus, type II, and remanded the merits of the claims for additional development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The issues of entitlement to specially adapted housing or special home adaptation grant and automobile or other conveyance and adaptive equipment have been raised by the record by the Veteran submitting the appropriate applications in July 2015.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).
	FINDINGS OF FACT

1.  The Veteran was diagnosed to have diabetes mellitus, type II, in March 2001, and prostate cancer in January 2007.

2.  The Veteran was not exposed to herbicides while serving in Thailand from March 1964 to March 1965.

3.  The evidence fails to corroborate that the Veteran set foot in the Republic of Vietnam or served in its waterways.

4.  The Veteran's prostate cancer and diabetes mellitus, type II, cannot be presumed to be due to exposure to herbicides in service, is not otherwise related to his service, and indeed were not manifested until many years after his active service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Diabetes mellitus, type II, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his prostate cancer and diabetes mellitus, type II, are related to exposure to herbicides in service.  

With regard to the Veteran's claim, the Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6) , 3.307(d)(1), 3.309(e).  "Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes)" and prostate cancer are diseases that has been found to be associated with such exposure.  38 C.F.R. § 3.309(e).  For presumptive service connection to be warranted, the herbicide-related disease, in this case diabetes mellitus, type II, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The available post-service medical evidence demonstrates that the Veteran was diagnosed to have diabetes mellitus, type II, in March 2001 by his private physician.  He was put on Metformin.  In October 2011, he was started on insulin as well.  He was diagnosed to have prostate cancer in January 2007.  He was treated from May to June of 2007 at the VA Puget Sound Healthcare System in Seattle, Washington, with 10 sessions of radiation therapy and brachytherapy.  He has residual obstructive voiding symptoms (frequency of urination and nocturia) for which he takes medication, but it does not appear that he has had a recurrence.  

The Veteran has submitted multiple arguments as to exposure to herbicides during service. Initially, in a January 2004 statement, the Veteran stated that, while traveling to Thailand in 1964, his plane stopped over in Saigon, Vietnam, for refueling.  He also stated that he delivered food, water and gas to different places in Thailand, most of the time not knowing where he was; picked up wrecked  vehicles in different parts of the jungle; and pulled guard duties on ammo dumps and runways.  

In an August 2005 statements, the Veteran said that he served in the Vietnam War as a Supply Handler; hence, "he served within the borders and in adjacent waters."  He also argued that being assigned to the 590 Quarter master and Naval Ships, loading and unloading combat materials and or materials used in combat, handling and disposing of hazardous materials substantially shows "prima facie evidence of exposure" to the Agent Orange.  He then proceeded to discuss the government's spraying missions between January 1965 and April 1970, and VA's setting up a medical surveillance program for Vietnam veterans.  Thus, it appears from this statement that the Veteran is claiming he served in the Republic of Vietnam.  

However, in statements submitted in October and December of 2008, the Veteran acknowledged that he did not serve in Vietnam, but in Thailand.  He related that he "had to police the area and pick up the drums and sometimes the chemicals would spill back out on me.  I was not only with the 590th QM I was also with the 9th LOG headquarters.  I pulled guard duty on ammo dumps but I was never sure where I was."  He also referred to himself as a "replacement," being moved around between units to perform guard duty at night.  See August 2007 and November 2008 statements.  He did not know where he went as they were not told.  He said he was guarding bases that had broken equipment that dripped "orange liquid."  He admits that none of his records actually show this.  See November 2008 statement.  Finally, in a June 2014 statement, the Veteran stated he worked as a replacement on-guard duties on the flight lines/runways; did supply duties including picking up military vehicles at different Vietnam camps and, because of damages, they were fixed by his supply company (there may have been agent orange on these military vehicles); and he delivered fuel and supplies (food items) to these same camps areas in Vietnam.  

In support of his contention that he was exposed to herbicides while serving in Thailand, in November 2008, the Veteran submitted excerpts from the Department of Defense's list of herbicide spraying outside of Vietnam.  These documents show spraying of herbicides in Thailand from 1964 to 1965 for field tests of defoliants designed to evaluate such variables as rates, volume of application, season, and vegetation.  

In addition, from 1964 to 1965, at the replacement training center of the Royal Thai Army near Pranburi, Thailand, an extensive series of tests were conducted by Fort Dietrich in collaboration with the military research and development Center of Thailand.  The objective was to perform on-site evaluations of cytotoxic chemicals on vegetation in Southeast Asia.  Finally, the list also indicates that spraying in Thailand from 1964 to 1965 that was sponsored by ARPA involving a large-scale test program to determine the effectiveness of agents orange, purple and others in defoliation of upland forest or jungle vegetation representative of Southeast Asia.

With regard to the Veteran's claim of having been in Saigon, Vietnam, in 1964 while travelling to Thailand or that he when to different Vietnam camps to deliver fuel and supplies (food items) and pick up damaged vehicles, the evidence fails to corroborate the Veteran's report that his plane stopped in Saigon, Vietnam, to refuel.  The Veteran's service personnel records are silent as to the Veteran's travel to Thailand, or that he was ever in Vietnam.  Although the Veteran's MOS was supply handler, making it likely that he would have delivered supplies to various camps, the evidence does not show that the Veteran made such delivery trips to Vietnam.  Furthermore, the Veteran's earlier reports of delivering supplies and picking up vehicles related these activities were conducted in Thailand, which is much more plausible given the nature and circumstances of the Veteran's service.  

Moreover, the Board notes that the Veteran's service medals and awards do not demonstrate that he was in Vietnam.  The only award noted on his DD 214 is a marksman (carbine) badge.  There is no evidence that he was given certain medals awarded to service members who served in Thailand in direct support of operations in Vietnam, such as the Vietnam Campaign Medal or the Vietnam Service Medal.  

Consequently, other than his own statements, there is no evidence to corroborate the Veteran's presence in Vietnam.  In Wood v. Derwinski, 1 Vet. App. 190 (1991), recons., 1 Vet. App. 406 (1991), the Court of Appeals for Veterans Claims (Court) stated that the Board is not bound to accept a veteran's uncorroborated accounts of his experiences in Vietnam.  The Board finds, therefore, that the Veteran's uncorroborated report of having been in Vietnam lacks probative value.  

As there is no probative evidence that demonstrates the Veteran was actually in Vietnam, he is not entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, although VA has recognized a relationship between the claimed disabilities and exposure to herbicides, the preponderance of the evidence is against finding that service connection under the presumption of exposure to herbicides while serving in the Republic of Vietnam is warranted for his currently diagnosed prostate cancer and diabetes mellitus, type II.

Consequently, in order to be entitled to presumptive service connection for his prostate cancer and diabetes mellitus, type II, as due to herbicide exposure, the Veteran must establish actual exposure to herbicides while serving in Thailand.  
VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.

The Veteran's service records show that he served at Camp Friendship in Korat, Thailand, from March 1964 to March 1965 with the 590th Quartermaster Company (Direct Support).  These records do not show that the Veteran was assigned to the 9th Logistical Command as he has stated; however, it appears that the 9th Logistical Command had authority over Camp Friendship and likely over the 590th Quartermaster Company to which he was assigned.

The Veteran's MOS was supply handler.  This MOS alone is not sufficient evidence to establish that he served near the base's perimeter.  Furthermore, his personnel records do not contain performance evaluations or any other evidence to corroborate the Veteran's related history of serving on guard duty on the perimeter of various bases in Thailand.  In addition, the Veteran's reported history of serving on guard duty on flight lines is not sufficient to establish exposure to herbicides as there has been no recognition that tactical herbicides such as Agent Orange were used on flight lines in Thailand.  

The Board notes that there are several memoranda that have been placed in the record relating to the Veteran's claims of herbicide exposure.  In November 2008, the memorandum of record from the AAHS-RDC dated May 9, 2001, was placed in the Veteran claims file.  This memorandum relaters to the "Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships during the Vietnam Era."  Essentially this memorandum states that the JSRRC conducted a search of various official military documents and found no evidence that indicates that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that any veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Thus, based on this memorandum, there is no evidence to support the Veteran's claim that he was exposed to tactical herbicides such as Agent Orange by handling military vehicles or other equipment that may have been used in Vietnam.  

In addition, two other memoranda were placed in the claims file in April 2015.  The first one's subject is "Herbicide use in Thailand during the Vietnam Era."  This memorandum indicates that the Compensation Service has reviewed a listing of herbicide use and test sites outside Vietnam provided to our office by the Department of Defense (DoD).  This list contains 71 sites within the United States and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  Notably this is the list from which the Veteran submitted excerpts in November 2008.  It also states that the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, was also reviewed.  

It further states that, regarding your Veteran claimant with Thailand service, the DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2 through September 8, 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  

Furthermore, it says that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force states that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  Also, while the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters. Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. Security police units were known to have walked the perimeters, especially dog handlers. However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand. Please consider this information when you evaluate the Veteran's claim.

Finally, if the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.

The memorandum concludes by stating that the Compensation Service cannot provide any additional evidence beyond that described in this memorandum to support the Veteran's claim.  Therefore, unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim [see 38 CFR 3.159(d)], regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure.

Such a request was made to the JSRRC and it responded in April 2015 stating that it had reviewed the 1964 unit history submitted by the 590th Quartermaster Company (Direct Support). The history documents that the unit was located at Camp Friendship, Korat, Thailand.  However, the history does not mention or document personnel working the flight lines, delivering supplies, or driving military vehicles that were exposed to Agent Orange.  Also, to date, available historical information does not document Agent Orange or tactical herbicide spraying, testing or storage at Camp Friendship, Korat, Thailand.  However, a recently declassified Department of Defense Report written in 1973, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

The second memorandum is a formal finding of lack of information required to corroborating the Veteran's allegation of exposure to herbicides while stationed in Thailand.  After setting forth the steps undertaken, it was concluded that the JSRRC cannot verify that the Veteran was exposed to herbicides.  Therefore, it was determined that the evidence fails to confirm the Veteran's allegation, and all efforts to obtain the needed information have been exhausted and further attempts would be futile.

Based upon the foregoing evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran was in fact exposed to tactical herbicides during his service in Thailand from March 1964 to March 1965.  VA has made all attempts possible to verify the Veteran's allegations of exposure, but has been unable to obtain any corroborating evidence.

The Board also notes that pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).  The Board's March 2014 remand requested that such development be accomplished in addition to a request made to the JSRRC.  

The Veteran was notified in June 2014 concerning Thailand herbicide exposure, and his communications, both prior to and thereafter, demonstrate that he understood what evidence he needed to substantiate his claim of exposure in Thailand.  The Veteran's service personnel records are associated with the claims file.  Moreover, the JSRRC was contacted and asked to conduct a search to confirm the Veteran's reported herbicide exposure, which it was unable to do.  

The Board finds that the Veteran is competent to report what he did and observed while serving in Thailand.  He is also competent to report that he was exposed to some type of chemical during such service (e.g., that he saw liquid spilling from drums and that they spilled out on him; or he saw broken down equipment that dripped orange liquid).  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2)  ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.).  He is not, however, competent to report that he was exposed to tactical herbicides such as Agent Orange during his service in Thailand as he has not shown that he has any expertise in identifying or handling such chemicals.  

Furthermore, although the Veteran is competent to testify that his duties in Thailand included doing guard duty within the fenced-in perimeter of bases, on flight lines and around ammo dumps, the Memorandum from the Compensation Service acknowledges that spraying of nontactical herbicides was done in these areas, but that there is no evidence that tactical herbicides like Agent Orange were used.  Furthermore, the JSRRC was unable to verify that the Veteran's duties required him to be on or near the perimeter of any military base in Thailand or that tactical herbicides where used in the fenced-in perimeter, on flight lines or around ammo dumps.  Consequently, there is no credible evidence to corroborate the Veteran's report of having been on or near the perimeter of any Thailand military base.

The Board further finds that the information in the Memorandum is more probative than the assertions contained in the Veteran's statements and testimony.  The basis for the Board's findings is that the Compensation Service obtained its information from DoD, which has more comprehensive and accurate official records regarding its own use of herbicides and defoliants than do authors and organizations providing conflicting accounts.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA). 

Consequently, as the evidence fails to demonstrate that the Veteran had actual exposure to herbicides while serving in Thailand, entitlement to service connection for his prostate cancer and diabetes mellitus, type II, is not warranted based upon the presumption in 38 C.F.R. §§ 3.307 and 3.309(e) it is related to herbicides.  

Furthermore, the evidence fails to demonstrate any direct etiological link between the Veteran's military service and his prostate cancer and diabetes mellitus, type II.  His service treatment records are silent with regard to any diagnosis of these disorders or symptoms related thereto.  Furthermore, available post-service evidence shows the Veteran was not diagnosed to have diabetes mellitus, type II, until 2001, 36 years after his discharge from active service.  His prostate cancer was not diagnosed until 2007, almost 42 years after discharge from active service.  Furthermore, the medical evidence clearly indicates that the Veteran has a significant family history of diabetes mellitus, type II.  Consequently, the absence of any evidence of either prostate cancer or diabetes mellitus, type II, in service or for many years after service speaks against finding that service connection is warranted for these current disabilities.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); see also McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Moreover, even if the Board were to accept that the Veteran was exposed to some type of chemicals while serving in Thailand, there is no evidence to relate his prostate cancer and diabetes mellitus, type II, to such exposure, nor is there evidence as to what type of chemicals he was exposed to such that the Board could obtain a valid medical opinion as to whether his prostate cancer and diabetes mellitus, type II, are etiologically related to such exposure.

Finally, the Veteran is not entitled to presumptive service connection based on the finding of a chronic disease because the evidence of record shows that the Veteran's prostate cancer and diabetes mellitus, type II, did not manifest to a compensable degree within one year after his discharge from service in 1965.  38 C.F.R. §§ 3.307(a) and 3.309(a). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that service connection for prostate cancer and diabetes mellitus, type II, is warranted.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claims are denied.  The Board acknowledges the sincerity of the Veteran's belief that his prostate cancer and diabetes mellitus, type II, are related to his service.  If additional information which differs from the information currently known is presented-to include, for example, medical studies disclosing a link between such duties as the Veteran had in Thailand and later development of prostate cancer or diabetes mellitus, type II, the Veteran is invited to again submit a claim, but the current state of medical knowledge and known use of herbicides does not support a grant of service connection, or place the evidence in equipoise, at this time. 
 

ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


